Citation Nr: 1827018	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  He died in August 2013.  The appellant is the Veteran's brother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 determination by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in August 2013 at a non-VA hospital.  At the time of his death, the Veteran was not service-connected for any disability. 

2.  The appellant, the Veteran's brother, paid for the Veteran's funeral expenses and burial and filed an application for burial benefits, received by VA in August 2013.

3.  At the time of the Veteran's death, he was not receiving VA compensation or pension benefits (and had not established entitlement to VA compensation that would have been paid but for receipt of military retirement pay); a claim for such benefits was not pending; and he was not in a VA facility or en route thereto when he died.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. § 3.1600 (2013) (old regulation); 38 C.F.R. §§ 3.1705, 3.1706 (2017) (new regulations).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The appellant has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the prior regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.

As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.

Initially, the Board notes that the appellant is seeking entitlement to nonservice-connected burial benefits, as the Veteran's death is not service connected.

In this regard, under the previous regulations in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C. § 2302(a) (2012); 38 C.F.R. § 3.1600(b) (2013).

Burial benefits may also be paid under the previous regulations if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2013).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2013).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death:  (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2017).

The evidence shows that the Veteran died in August 2013 while at a non-VA hospital due to cardiac arrest.  The appellant, the Veteran's brother, paid the expenses for his funeral and burial and filed the current claim that same month.  The record reflects that, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, he did not have a claim pending and, while he had wartime service, there is no evidence that his body was held by a State because no next of kin could be located.

Under these circumstances, nonservice-connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim must be denied both because the Veteran was not in receipt of pension or compensation benefits and because the Veteran did not have a claim pending at the time of his death.  Moreover, while the Veteran had wartime service, entitlement is not warranted under the old regulation because the appellant does not claim and the record does not show that his body was held by a State; wartime service alone does not warrant awarding burial benefits.  38 C.F.R. § 3.1600(b)(3) (2013).  In this regard, there is also no evidence that the Veteran was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty.  Id. 

Under the new regulations, entitlement is not warranted because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 3.1705(b) (2017).  Likewise, as there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, the Board also finds that burial benefits are also not warranted under 38 C.F.R. § 3.1706 (2017).

The appellant is also not eligible for a plot or interment allowance.  Under both the old and new regulations for a plot or interment allowance, entitlement to such an allowance is predicated on entitlement to burial benefits in general.  See 38 C.F.R. § 3.1600(f)(1) (2013); 38 C.F.R. § 3.1707 (2017).  As entitlement to burial benefits is not warranted, the additional allowance of a plot or interment allowance is similarly not warranted. 

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is based on specific statutory and regulatory guidelines, and Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C. § 7104(c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  As the preponderance of the evidence reflects that the criteria for burial benefits have not been met in this case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to non-service-connected burial benefits is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


